DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

November 30, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Coverage of Blood Lead Testing for Children Enrolled in Medicaid and the
Children’s Health Insurance Program

Background
The recent water crisis in Flint, Michigan, serves as a reminder of the importance of blood lead
screening for children. While substantial environmental improvements have been made to
reduce exposure to lead, over four million children are estimated to reside in housing where they
are exposed to lead. 1 The Centers for Disease Control and Prevention (CDC) projects that there
are about half a million children between the ages of one and five years in the United States who
possess blood lead levels greater than 5 micrograms per deciliter (µg/dL), which is the threshold
level at which CDC recommends public health actions are taken. 2 It is essential that children
enrolled in the Medicaid and Children’s Health Insurance Program (CHIP) receive blood lead
screening tests as required in order to identify children with elevated blood lead levels (EBLLs)
at as young an age as possible. The goal of lead screening is to assist children before they are
harmed. Comprehensive screening and surveillance ensures that lead-poisoned infants and
children receive medical and environmental follow-up as soon as possible and allows for the
development of neighborhood-based efforts to prevent lead poisoning. 3 Lead exposure can
impact nearly every system in the body and often goes undetected because at low levels of
exposure, it can occur without any obvious symptoms. 4 Exposure to lead can cause damage to
the brain and nervous system, slowed growth and development, learning and behavior problems,
and hearing and speech problems. While lead paint has historically been the greatest source of
exposure to lead, children can be exposed to lead from additional sources (such as lead smelters,
leaded pipes, solder and plumbing fixtures, and consumer products) and through different
pathways (such as air, food, water, dust and soil). 5

1

Lead. (2016, January 29). Retrieved from http://www.cdc.gov/nceh/lead/
Lead. (2016, January 29). Retrieved from http://www.cdc.gov/nceh.lead. In 2012, the reference level to identify
children with blood lead levels that are much higher than most children’s levels was changed to 5 µg/dL.
33
Lead – CDC’s Childhood Lead Poisoning Prevention Program. (2015, February 9). Retrieved from
http://www.cdc.gov/nceh/lead/about/program.htm
4
Lead. (2016, January 29). Retrieved from http://www.cdc.gov/nceh/lead/
5
Lead (2015, May 29). Retrieved from http://www.cdc.gov/nceh/lead/tips/sources.htm
2

CMCS Informational Bulletin – Page 2

Ensuring that all children enrolled in Medicaid and CHIP receive blood lead screening tests as
required involves a commitment and action by state Medicaid and CHIP agencies as well as
partnerships between these state agencies, health care providers and other state agencies, such as
health departments and lead poisoning prevention programs. This Informational Bulletin
provides an overview of the screening requirements for children enrolled in Medicaid and CHIP
and also identifies steps that states can take to improve lead screening efforts in order to reach
children at risk of EBLLs.
Coverage of Lead Screening
Medicaid
All children enrolled in Medicaid, regardless of whether coverage is funded through title XIX or
XXI, are required to receive blood lead screening tests at ages 12 months and 24 months. In
addition, any child between ages 24 and 72 months with no record of a previous blood lead
screening test must receive one. 6 Completion of a risk assessment questionnaire does not meet
the Medicaid requirement. The Medicaid requirement is met only when the two blood lead
screening tests identified above (or a catch-up blood lead screening test) are conducted.
Under the Early and Periodic Screening, Diagnostic and Treatment (EPSDT) benefit, Medicaid
provides comprehensive coverage, for any service described in section 1905(a) of the Social
Security Act needed that is medically necessary to correct or ameliorate defects in physical and
mental illnesses or conditions identified by the screening services, whether or not such service is
otherwise covered under the state plan. Medicaid also provides reimbursement for lead
investigations in the home or primary residence of a child with an EBLL. Any lead investigation
must be conducted by a credentialed health practitioner who meets the qualifications established
by the state and is undertaken to identify the source of lead exposure. 7 States have an
affirmative obligation to ensure that Medicaid-eligible children and their families are aware of
the services that are a part of the EPSDT benefit and have access to required screenings and
necessary treatment services. 8
It is not necessary to refer a child to a separate laboratory facility for a blood lead screening test,
Medicaid will pay for a blood sample drawn in the physician’s office using a point of service
blood lead screening test. However, there is concern that not all blood lead screening tests
conducted in provider’s offices are coded in a way to be included in Medicaid screening data.
States should provide clear guidance to providers on these data and reporting requirements to
ensure that results are coded correctly and reported to state health departments for inclusion in
state lead screening surveillance data.

6

Medicaid Manual section 5123.2.D.1.
Medicaid Manual section 5123.2.D.1.a
8
Section 1902(a)(43)(A) of the Social Security Act (the Act) and Medicaid Manual section 5010
8
http://www.cdc.gov/nceh/lead/policy"
7

CMCS Informational Bulletin – Page 3

In 2012, the Centers for Medicare & Medicaid Services (CMS) expanded its lead screening
policy to allow states to request approval from CMS to implement a targeted lead screening
program. 9 This change was made to align the Medicaid lead screening policy with that of the
CDC, recognizing that risk of exposure to lead in some states may not be evenly spread
throughout the state, and to allow states’ resources to be used more efficiently for children most
at risk.
States that wish to implement a targeted lead screening plan need to work closely with their state
health departments to determine an appropriate targeting methodology for the state. State
proposals need to include information such as the areas of local risk for elevated blood lead
levels, information on current estimates of blood lead screening rates by local jurisdiction and
risk status, and a proposed blood lead screening strategy that will focus available resources on
the population at highest risk. CMS provided detailed guidance on how states can develop and
submit proposals through two CMCS Informational Bulletins (CIBs) issued on March 30, 2012,
and June 22, 2012. Both of these CIBs, as well as a Guide For States Interested in Transitioning
to Targeted Blood Lead Screening for Medicaid-Eligible Children, are available on
Medicaid.gov. 10 All submitted proposals are jointly reviewed by CMS and CDC. To date,
Arizona is the only state that has an approved targeted lead screening policy.
CHIP
Separate CHIP programs do not have the same requirements for universal lead screening as
Medicaid, although we encourage states to align their CHIP and Medicaid screening policies.
States are required to offer well-child visits, 11 and must select a periodicity schedule. States
commonly use the Bright Futures periodicity schedule (developed by the American Academy of
Pediatrics), which recommends blood lead screening tests at 12 months and 24 months for
children at risk of lead exposure or in high prevalence areas. 12 States that offer EPSDT benefits
through their separate CHIP should follow Medicaid’s universal screening policy.

9

The March 30, 2012, and June 22, 2012, CIBs are available on Medicaid.gov through these links:
http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-03-30-12.pdf and
http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-06-22-12.pdf. The guidance document is
available at https://www.medicaid.gov/medicaid-chip-program-information/bytopics/benefits/downloads/targetedleadscreening.pdf.
10
The March 30, 2012, and June 22, 2012, CIBs are available on Medicaid.gov through these links:
http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-03-30-12.pdf and
http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-06-22-12.pdf. The guidance document is
available at https://www.medicaid.gov/medicaid-chip-program-information/bytopics/benefits/downloads/targetedleadscreening.pdf.
11
42 CFR 457.10(b)
12
Bright Futures/American Academy of Pediatrics. Updated 10/2015. Recommendations for Preventive Pediatric
Health Care - footnotes 19 and 20.

CMCS Informational Bulletin – Page 4

Data and Data Reporting to CMS
Medicaid agencies are required to submit EPSDT data annually using the Form CMS-416 13,
including the number of blood lead screening tests for children enrolled in Medicaid, from birth
to age 6, regardless of whether they are funded through title XIX or XXI. According to data
reported on Form CMS-416, the number of children enrolled in Medicaid who receive blood lead
screening tests varies considerably from state to state. When the number of blood lead screening
tests reported for 2015 on the Form CMS-416 are compared to the number of children that are
eligible for EPSDT and continuously enrolled in Medicaid for at least 90 days, the data suggests
that only about 38 percent of children ages 1 – 2 are reported to have been screened. CMS
believes that this underrepresents the actual number of children who received blood lead
screening tests because the CMS-416 captures claims and encounter based data; the form does
not capture screenings that are not paid for by Medicaid, such as screenings performed by clinics
using CDC funding or funded by state health departments. However, the data does indicate that
there are many children at risk of lead exposure that are not being tested.
The instructions for the Form CMS-416 require states to report data that includes services
reimbursed directly by the state – this requirement applies regardless of whether the
reimbursement happens under fee-for-service, or through managed care, prospective payment, or
other payment arrangement or through any other health plans that contract with the state. States
are required to collect encounter data (or other data as necessary) from managed care and
prospective payment entities in sufficient detail to provide the information required by the
report. 14
Specific to the blood lead screening line (line 14) on the Form CMS-416, states may use one of
two methods, or a combination of these methods, to calculate the number of blood lead screening
tests provided:
1. Count the number of times Current Procedural Terminology (CPT) code 83655 (“lead”)
for a blood lead screening test is reported within certain ICD-10-CM codes; or
2. Include data collected from use of the Healthcare Effectiveness Data and Information
Set (HEDIS) blood lead screening measure developed by the National Committee for
Quality Assurance (NCQA) to report blood lead screening tests, if your state has elected
to use this performance measure. 15
It is essential that the data submitted using the Form CMS-416 is accurate, and we request that
states review their data carefully prior to submission. As CMS and states begin to use the
Transformed Medicaid Statistical Information System (T-MSIS), we expect that CMS will be
13

The CMS-416 form and instructions can be accessed through the EPSDT page on Medicaid.gov:
https://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Benefits/Early-and-PeriodicScreening-Diagnostic-and-Treatment.html. State reported data is also available through this link.
14
Instructions for Completing Form CMS-416: Annual Early and Periodic Screening, Diagnostic, and Treatment
(EPSDT) Participation Report. Version 3, as of November 17, 2014; page 1. https://www.medicaid.gov/medicaidchip-program-information/by-topics/benefits/downloads/cms-416-instructions.pdf
15
Instructions for Completing Form CMS-416; Version 3; page 11.

CMCS Informational Bulletin – Page 5

able gather more timely and accurate estimates of blood lead screening rates than what is
currently indicated by the Form CMS-416.
As referenced above, NCQA has a HEDIS quality measure for blood lead testing of 2-year-old
children continuously enrolled in Medicaid for eleven months. NCQA has reported, on average,
a blood lead screening rate of 66 percent for Medicaid managed care plans that reported on this
measure over the last 2 years. Using and reporting on this measure is optional, with
approximately 30 states reporting, so it is not representative of the entire country. 16 However, it
does provide another data source and an opportunity to evaluate Medicaid managed care plans
that report on this measure. Data from this measure can be used for annual Form CMS-416
reporting.
State Action
There are a number of actions that we encourage states to undertake in order to improve blood
lead screening rates and reporting:

16

•

Review your state’s most recent Form CMS-416 data submission and any other available
data sources (including CDC surveillance data) to understand your state’s blood lead
screening rate and to determine areas for improvement of data submission and to identify
inconsistencies in rates of blood lead screening tests, as well as any data reporting errors
that might exist. If an error in reporting on the Form CMS-416 is identified, corrected
data should be submitted to CMS. When reviewing your state’s data submitted on the
Form CMS-416, please ensure that the data submitted includes all delivery systems, as
specified in the CMS-416 instructions.

•

Review all coverage materials, manuals, periodicity schedules, and your state’s website
to ensure that information on lead screening is clearly written and consistent with
Medicaid and CHIP requirements. Also review information on lead screening distributed
by your Department of Health, and ensure that there is consistent messaging across state
agencies. Documents that should be reviewed include provider materials/manuals,
managed care contracts, and educational materials for beneficiaries and their families.
Consider sharing sample materials with a group of Medicaid and CHIP providers and
beneficiaries prior to release to ensure that the messaging is clear and understandable.

•

Collaborate with your state’s health department and lead poisoning and prevention
program to reach children who have not received required blood lead screening tests.
Collaboration could include combined outreach to families and data sharing agreements
between agencies.

Lead Screening in Children. NCQA. http://www.ncqa.org/report-cards/health-plans/state-of-health-carequality/2015-table-of-contents/lead-screening

CMCS Informational Bulletin – Page 6

17

•

Partner with providers, such as pediatricians, family physicians, and other experts in
pediatric health care to ensure that children enrolled in Medicaid or CHIP receive
required blood lead screening tests. Provide clear information on the Medicaid and
CHIP lead screening requirements to providers; ensure that they understand these
requirements; and request that any materials prepared by the provider also include clear
language and guidance to patients. We encourage states to align their CHIP and
Medicaid screening policies.

•

Require managed care plans to engage in your efforts to improve blood lead screening
rates. With over two-thirds of children enrolled in Medicaid and CHIP covered under
managed care, managed care plans have an important role to play in improving lead
screening. States are encouraged to consider using the following managed care tools to
effectively partner with managed care plans to improve blood lead screening tests:
 Contracts: Include lead screening requirements in managed care contracts in
order to emphasize its importance and ensure that additional monitoring occurs
through the annual state report required by 42 CFR 438.66.
 Data Reporting and Quality Measures: As mentioned above, the HEDIS
Medicaid–only lead screening quality measure assesses the percentage of
children enrolled in Medicaid for 11 continuous months with one or more blood
tests for lead poisoning by their second birthday. CMS encourages states to
require managed care plans participating in their state Medicaid programs to use
this important plan-level quality measure. While the HEDIS measure is
Medicaid-specific, CHIP agencies could consider a HEDIS-like measure to
monitor screening of children enrolled in CHIP managed care.
 Performance Improvement: Using HEDIS or other performance information,
states should compare plan level performance and consider requiring managed
care plans to implement performance improvement projects (PIPs) focusing on
blood lead screenings. In addition, managed care plans can provide incentives
related to increased screening rates.
 Quality Assessment and Performance Improvement Programs (QAPI) Managed
Care Quality Strategy: Include screening improvements as one of the quality
metrics required by the state for manage care plans under QAPI (42 CFR
438.330(c) and 457.1240(b)) and reflect this requirement in the state managed
care quality strategy required by 42 CFR 438.340 and 457.1240(e).

•

Consider developing a state-designed Health Services Initiative (HSI) to increase blood
lead screening rates for young children. HSIs are available under title XXI to improve
the health of low-income children, 17 including children enrolled in Medicaid and CHIP,
and can include both direct services and public health initiatives. Claims for HSIs and
administrative expenses cannot exceed 10 percent of the total amount of title XXI funds

HSIs are permitted under section 2105(a)(1)(D)(ii) of the Act and are defined in the regulations at 42 CFR 457.10

CMCS Informational Bulletin – Page 7
claimed by the state each quarter. 18 Within the 10 percent limit, states must fund costs
associated with administration of the CHIP state plan first; any funds left over may be
used for an HSI.
 Missouri currently has an approved HSI to improve lead screening
rates. Through a Memorandum of Agreement with the Missouri Department of
Health & Senior Services, the State provides funding annually for local public
health departments to provide blood lead screenings tests as well as outreach and
education to children in areas that are designated as warranting higher vigilance
in testing children for elevated blood lead levels. The state follows the EPSDT
guidelines for testing. In addition, Missouri has a managed care incentive for
lead screening.
•

Leverage partnerships with nontraditional providers within your network. For example,
Women, Infant and Children (WIC) clinics, local health clinics, Federally Qualified
Health Centers, and school-based health centers provide blood lead screening tests
within the scope of their services. If you already recognize these clinics as providers,
encourage these providers to administer blood lead screening tests while Medicaid and
CHIP children are visiting these clinics for other services. This reduces the number of
missed opportunities for a child to receive a required blood lead screening test and
allows your state to capture lead screening data, as it will be included in your
claims/encounter data. In addition, consider partnering with your state’s child care
licensing entity to distribute information about blood lead screening tests.

As lead abatement plays a significant role in reducing lead exposure for children, collaboration
with state housing departments is also recommended. It is important to note that accurate state
data on the prevalence of elevated blood lead levels is necessary to apply to lead abatement grant
programs.
It is expected that as the blood lead screening rates for children enrolled in Medicaid and CHIP
increase, the number of children who are identified as having EBLLs will also increase. States
need to think beyond screening, and ensure that guidance and resources are available and in
place to support providers, families and other stakeholders who work to obtain appropriate
services for children with EBLLs. In addition, improved blood lead screening data will assist
cities and states as they apply for grant funding related to primary prevention of lead exposure,
such as grants from the Department of Housing and Urban Development.
As stated earlier, the EPSDT benefit includes coverage of any medically necessary medical
service to correct or ameliorate defects and physical and mental illnesses and conditions
discovered by screening services. In addition, case management can be used to provide services
18

Per section 2105(a)(1)(D), HSI expenditures (including administration of the HSI itself) are subject to a cap that
also applies to administrative expenses. Under section 2105(c)(2)(A) of the Act, claims for HSIs and administrative
expenses cannot exceed 10 percent of the total amount of title XXI funds claimed by the state each quarter.

CMCS Informational Bulletin – Page 8
to children with EBLLs. 19 Case management benefits include services that assist eligible
individuals gain access to needed medical, social, educational, and other services. They must
include all of the following: comprehensive assessment of an eligible individual; development of
a specific care plan; referral to needed services; and monitoring activities. Under this benefit,
states may target case management services to a specific group of individuals or to individuals
who reside in specified areas of the state (or both).
CMS is committed to working with states to improve blood lead screening rates for children
enrolled in Medicaid and CHIP, and is available to provide technical assistance. For further
information, please contact Karen Matsuoka, PhD, CMCS Chief Quality Officer and Director,
Division of Quality and Health Outcomes, at karen.matsuoka@cms.hhs.gov or 410-786-9726.

19

Case management services are defined at 42 CFR 440.169 and 42 CFR 441.18.

